Title: From Thomas Jefferson to José de Jaudenes and José Ignacio de Viar, 25 January 1792
From: Jefferson, Thomas
To: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de


          
            Gentlemen
            Philadelphia Jan. 25. 1792.
          
          Don Joseph Jaudenes having communicated to me verbally that his Catholic majesty had been apprised of our sollicitude to have some arrangements made respecting our free navigation of the Missisipi, and a port thereon convenient for the deposit of merchandize of export and import for lading and unlading the sea and river vessels, and that  his majesty would be ready to enter into treaty thereon directly with us, whensoever we should send to Madrid a proper and acceptable person authorized to treat on our part, I laid the communication before the President of the United States. I am authorized by him to assure you that our government has nothing more at heart than to meet the friendly advances of his Catholic majesty with cordiality, and to concur in such arrangements on the subject proposed, as may tend best to secure peace and friendship between the two nations on a permanent footing. The President has therefore, with the approbation of the Senate, appointed Mr. Short, our present Minister resident at the Hague, to proceed to Madrid as a joint Commissioner with Mr. Carmichael, with full powers to treat on the subject beforementioned, and I have no doubt that these gentlemen will so conduct themselves as to give entire satisfaction. Mr. Short’s business at the Hague will occasion a short delay of his departure from that place, for Madrid, but he will be duly urged to make it as short as possible.—I have the honor to be with sentiments of the most perfect esteem & respect, Gentlemen, Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        